DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to the interview communication filed on 6/22/2021 for application number 17/353,909.
Claims 1 – 20 are presented for examination.  Claims 1 and 12 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2021 filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent Claims 1, 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 12 of U.S. Patent No. 11,068,785 in view of Kumar et al. (US Patent Application 2019/0250891; hereinafter Kumar). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons set forth below and in the tables.

Claim 1 (Instant Application)
Claim 1 (Patent No. 11,068,785)
 Remark
A system for operating computer applications in an integrated development environment (“IDE”) based on information labeled in user interfaces, the system comprising:
A system for operating computer applications based on information displayed in user interfaces, the system comprising:

memory configured to store a plurality of instances of a user interface; and 
memory configured to store: a plurality of instances of a user interface; and
Greyed out feature is not included in the instant application.
control circuitry configured to: receive a first image of the user interface of an application;
an artificial neural network trained by: receiving a first image of a user interface of an application that is implemented on a first device, wherein the first image corresponds to an image presented on the user interface of the application when human operators perform a first operation of a series of operations that are entered into the user interface of the application, using a user input device, to perform a task:
Greyed out feature is not included in the instant application.

generating a first pixel array based on the first image; l

label the first image with a known instance of the user interface, wherein the label comprises a metadata log that indicates: (i) how other instances of the user interface connect to the known instance; (ii) an object in the known instance; and (iii) an operation associated with the object;
labeling the first pixel array with a known instance of the user interface;
Features in Red letters are not included in Patent
train an artificial neural network to detect the known instance based on the labeled first image;
training the artificial neural network to detect the known instance based on the labeled first pixel array; and


control circuitry configured to: mirror the user interface to a second device that is connected to the first device;
Greyed out feature is not included in the instant application.
receive a task to be completed in the application, wherein the task comprises a series of operations that are entered into the user interface of the application;
receive, at first input circuitry for the first device and second input circuitry at the second device, an input signal from the user input device;


receive, by the artificial neural network, the task to be completed in the application during performance of the task with a user;
Greyed out feature is not included in the instant application.
determine a first operation in the series of operations; 
determine that the task comprises the first operation in the series of operations;

determine that the known instance of the user interface corresponds to the first operation;
determine that the first operation corresponds to the known instance of the user interface;

receive a second image of the user interface; 
receive a second image of the user interface; generate a second pixel array based on the second image;
Greyed out feature is not included in the instant application.
input the second image into the artificial neural network;
input the second pixel array into the trained neural network

receive an output from the artificial neural network identifying the second image as corresponding to the known instance; and
receive an output from the trained neural network identifying the second pixel array as corresponding to the known instance; and

in response to receiving the output from the artificial neural network identifying the first image as corresponding to the known instance, automatically perform the first operation.
in response to receiving the output from the trained neural network identifying the first pixel array as corresponding to the known instance, perform, by the trained neural network, the first operation, wherein the first operation comprises automatically selecting an on-screen icon as presented in the second image of the user interface to further the performance of the task with the user.
Greyed out feature is not included in the instant application.


Dependent claims 3-11 and 13-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-11 and 13-20 of Patent No. 11,068,785 in view of Kumar, respectively, for the reasons set forth below in the claims and above in the previous double patenting rejection.  


Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hermosillo et al. (US Patent Application 2019/0171467; hereinafter Hermosillo) in view of Kumar et al. (US Patent Application 2019/0250891; hereinafter Kumar).  

As to independent claim 1, Hermosillo teaches a system for operating computer applications in an integrated development environment (“IDE”) based on information labeled in user interfaces, the system comprising:
memory configured to store a plurality of instances of a user interface; and 
control circuitry configured to:
receive a first image of a user interface of an application [Para 0028 - At 202, user interface adapter 118 receives one or more current images. The one or more current images may be, for example, selected by a user via a user interface of a medical image interpretation software implemented at workstation 134]; 
label the first image with a known instance of the user interface [Para 0029 - The landmark is typically an easily identifiable feature point. The landmark may be manually or "fuzzily" annotated by machine. Examples of landmarks include, but are not limited to, head and neck landmarks (e.g., orbital bone, superior temporal line, inferior temporal line, frontal process, coronal suture), spine landmarks – Examiner equates “label” to being annotated.]; 
train an artificial neural network to detect the known instance based on the labeled first Image [Para 0030 - The individual landmarks may be detected by passing the current image through a trained machine learning model 117. The machine learning model 117 may be trained to recognize individual anatomical landmarks in an image acquired by a specific image modality];
receive a task to be completed in the application [Para 0036 - if the inferred body section is the shoulder area (i.e., the shoulder area is present in the current image), the user interface adapter 118 may make available to the user a function to automatically compute images that are sampled along a predetermined axis relevant to the inferred body section];
receive a second image of the user interface [Para 0028 - At 202, user interface adapter 118 receives one or more current images. The one or more current images may be, for example, selected by a user via a user interface of a medical image interpretation software implemented at workstation 134]; 
input the second image into the artificial neural network  [Para 0030 - The individual landmarks may be detected by passing the current image through a trained machine learning model 117. The machine learning model 117 may be trained to recognize individual anatomical landmarks in an image acquired by a specific image modality]; 
receive an output from the artificial neural network identifying the second image as corresponding to the known instance [Para 0031 - user interface adapter 118 verifies the detected landmarks by using a redundancy model to predict landmarks. More particularly, user interface adapter 118 may verify the landmarks detected in the previous step 204 by using the redundancy model to predict landmarks and comparing the predicted landmarks with the detected landmarks to determine if the detection is reliable]; and
Hermosillo does not appear to teach explicitly:
wherein the label comprises a metadata log that indicates:
(i) how other instances of the user interface connect to the known instance;
(ii) an object in the known instance; and
(iii) an operation associated with the object;
wherein the task comprises a series of operations that are entered into the user interface of the application;
determine a first operation in the series of operations;
determine that the known instance of the user interface corresponds to the first operation;
in response to receiving the output from the artificial neural network identifying the first image as corresponding to the known instance, automatically perform the first operation.
However, Kumar teaches in the same field of endeavor:
wherein the label comprises a metadata log [Para 0054 - the GUI model may be generated as metadata; Para 0092 - The annotations may include a label or tag that uniquely identifies each UI component, such as the location of each UI component within an image, the type or class of the UI component or actions associated with the UI component). In some embodiments, the annotations may be stored in the image file as metadata] that indicates:
(i) how other instances of the user interface connect to the known instance [Para 0053 - For each GUI screen, the model may also include information about the structure of the GUI screen, such as information identifying a hierarchical organization of the user interface components in the GUI screen. For example, in some embodiments, UI components may be grouped based on, for example, the types and locations of the UI components, to form subgroups of UI components (e.g., a table or a list). The subgroups may be further clustered to determine a higher level layout of the GUI screen];
(ii) an object in the known instance [Para 0053 - For each GUI screen, the GUI model may include information identifying one or more user interface (UI) components included in the GUI screen]; and
(iii) an operation associated with the object [Para 0054 - the GUI model may also include information about the functions to be associated with the user interface components on the GUI screens];
wherein the task comprises a series of operations that are entered into the user interface of the application [Para 0076 - GUI model 124 may include information specifying a particular GUI window or screen comprising a particular set of UI components and mapped to a particular set of functions or actions]; 
determine a first operation in the series of operations [Para 0077 - If the GUI model 124 specifies a particular function for a particular user interface component, then a GUI implementation generated based upon the model may include logic for implementing that particular function and associating the function with the particular user interface component];
determine that the known instance of the user interface corresponds to the first operation [Para 0077 - the GUI implementation may provide a hook enabling a particular user interface component to be linked with code implementing a particular function to be associated with that particular user interface component];
in response to receiving the output from the artificial neural network identifying the first image as corresponding to the known instance, automatically perform the first operation [Para 0083 - model generation system 102 is configured to generate GUI model 124 based upon GUI screen images 104 in an automated manner and substantially free from any manual user interventions. Further, the same GUI model 124 may be used for generating GUI implementations for different devices, platforms, and/or languages. In many cases, GUI model 124 may be used by downstream model consumers to generate GUI implementations in an automated manner… In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations].
It would have been obvious to one of ordinary skill in art, having the teachings of Hermosillo and Kumar at the time of filing, to modify the method of anatomy aware adaptation of graphical user interface disclosed by Hermosillo to include the concept of automating the development of a graphic user interface (GUI) for an application taught by Kumar to overcome a tedious, time consuming, labor intensive and expensive development phase [Kumar, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of automating the development of a graphic user interface (GUI) for an application taught by Kumar to overcome a tedious, time consuming, labor intensive and expensive development phase [Kumar, Para 0004].

As to dependent claim 2, Hermosillo teaches a method of operating computer applications in an integrated development environment (“IDE”) based on information displayed in user interfaces, the method comprising:
receiving, using control circuitry, a first image of a user interface of an application [Para 0028 - At 202, user interface adapter 118 receives one or more current images. The one or more current images may be, for example, selected by a user via a user interface of a medical image interpretation software implemented at workstation 134];
labeling, using the control circuitry, the first image with a known instance of the user interface [Para 0029 - The landmark is typically an easily identifiable feature point. The landmark may be manually or "fuzzily" annotated by machine. Examples of landmarks include, but are not limited to, head and neck landmarks (e.g., orbital bone, superior temporal line, inferior temporal line, frontal process, coronal suture), spine landmarks – Examiner equates “label” to being annotated.];
receiving, using the control circuitry, a second image of the user interface [Para 0028 - At 202, user interface adapter 118 receives one or more current images. The one or more current images may be, for example, selected by a user via a user interface of a medical image interpretation software implemented at workstation 134]; 
inputting, using the control circuitry, the second image into a model, where the model is trained to detect the known instance based on the labeled first image [Para 0030 - The individual landmarks may be detected by passing the current image through a trained machine learning model 117. The machine learning model 117 may be trained to recognize individual anatomical landmarks in an image acquired by a specific image modality; Para 0092 - A machine learning-based model may be trained using supervised learning techniques and annotated training samples 368. Annotated training samples 368 may include images that include various UI components, such as buttons, text fields, text entry boxes, drop-down lists, drop-down menus, icons, tables, pie-charts, bar charts, etc. The annotations may include a label or tag that uniquely identifies each UI component]; and
receiving, using the control circuitry, an output from the model identifying the second image as corresponding to the known instance [Para 0031 - user interface adapter 118 verifies the detected landmarks by using a redundancy model to predict landmarks. More particularly, user interface adapter 118 may verify the landmarks detected in the previous step 204 by using the redundancy model to predict landmarks and comparing the predicted landmarks with the detected landmarks to determine if the detection is reliable].
Hermosillo does not appear to teach explicitly:
wherein the label comprises a metadata log that indicates:
(i) how other instances of the user interface connect to the known instance;
(ii) an object in the known instance; and
(iii) an operation associated with the object;
in response to receiving the output from the model identifying the first image as corresponding to the known instance, automatically performing the operation.
However, Kumar teaches in the same field of endeavor:
wherein the label comprises a metadata log [Para 0054 - the GUI model may be generated as metadata; Para 0092 - The annotations may include a label or tag that uniquely identifies each UI component, such as the location of each UI component within an image, the type or class of the UI component or actions associated with the UI component). In some embodiments, the annotations may be stored in the image file as metadata] that indicates:
(i) how other instances of the user interface connect to the known instance [Para 0053 - For each GUI screen, the model may also include information about the structure of the GUI screen, such as information identifying a hierarchical organization of the user interface components in the GUI screen. For example, in some embodiments, UI components may be grouped based on, for example, the types and locations of the UI components, to form subgroups of UI components (e.g., a table or a list). The subgroups may be further clustered to determine a higher level layout of the GUI screen];
(ii) an object in the known instance [Para 0053 - For each GUI screen, the GUI model may include information identifying one or more user interface (UI) components included in the GUI screen]; and
(iii) an operation associated with the object [Para 0054 - the GUI model may also include information about the functions to be associated with the user interface components on the GUI screens];
in response to receiving the output from the model identifying the first image as corresponding to the known instance, automatically performing the first operation [Para 0083 - model generation system 102 is configured to generate GUI model 124 based upon GUI screen images 104 in an automated manner and substantially free from any manual user interventions. Further, the same GUI model 124 may be used for generating GUI implementations for different devices, platforms, and/or languages. In many cases, GUI model 124 may be used by downstream model consumers to generate GUI implementations in an automated manner… In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations].
It would have been obvious to one of ordinary skill in art, having the teachings of Hermosillo and Kumar at the time of filing, to modify the method of anatomy aware adaptation of graphical user interface disclosed by Hermosillo to include the concept of automating the development of a graphic user interface (GUI) for an application taught by Kumar to overcome a tedious, time consuming, labor intensive and expensive development phase [Kumar, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of automating the development of a graphic user interface (GUI) for an application taught by Kumar to overcome a tedious, time consuming, labor intensive and expensive development phase [Kumar, Para 0004].

As to dependent claim 3, Hermosillo and Kumar teach the method of claim 2.
Kumar further teaches: 
labeling, using the control circuitry, a first object in the known instance with a known object [Para 0092 - A machine learning-based model may be trained using supervised learning techniques and annotated training samples 368. Annotated training samples 368 may include images that include various UI components, such as buttons, text fields, text entry boxes, drop-down lists, drop-down menus, icons, tables, pie-charts, bar charts, etc. The annotations may include a label or tag that uniquely identifies each UI component]; and
training, using the control circuitry, the model to detect the known object based on the labeled first image [Para 0098 - A machine learning-based model can then be trained using the extracted features and the annotations in the annotated training samples].

As to dependent claim 4, Hermosillo and Kumar teach the method of claim 2.
Kumar further teaches: 
	labeling, using the control circuitry, a first operation corresponding to a selection of the first object with a known operation; and
training, using the control circuitry, the model to detect the known operation based on the labeled first image [UI components 134 may also have associated attributes, such as sizes, locations, or associated actions or functions; Para 0082 - The annotated image may then be saved as reference information and may be used as a training sample for retraining some machine learning-based models (e.g., the UI component classifier); Para 0083 - model generation system 102 is configured to generate GUI model 124 based upon GUI screen images 104 in an automated manner and substantially free from any manual user interventions].

As to dependent claim 5, Hermosillo and Kumar teach the method of claim 3.
Hermosillo further teaches: 
in response to receiving the output from the model identifying the known instance in the second image, retrieving a list of known objects in the known instance [Para 0037 - The graphical user interface may be adapted to make accessible (or display) to the user the determined user interface elements that are relevant to the one or more current images. A list of relevant user interface elements may be displayed in the graphical user interface to enable the user to select the desired user interface element]; and
Kumar further teaches:
comparing the first object to the known objects in the list to determine that the first object corresponds to the known object [Para 0128 - the classifier (e.g., a CNN based classifier) may be tuned based upon the comparison between the classification results and the annotation of the training image].

As to dependent claim 6, Hermosillo and Kumar teach the method of claim 2.
Kumar further teaches: 
	labeling, using the control circuitry, a location in the known instance as a noise region; and
training, using the control circuitry, the model to disregard data in the noise region [Para 0063 - UI components 134 may also have associated attributes, such as sizes, locations, or associated actions or functions; Para 0113 - to improve the accuracy and speed of the training and inference process, text information may be extracted and removed from the training images before the training and/or the inference process starts – Examiner considers the region where text is located as the noise region].

As to dependent claim 7, Hermosillo and Kumar teach the method of claim 2.
Kumar further teaches: 
	in response to receiving the output from the model identifying the known instance in the second image, retrieving a list of objects in the known instance and characteristics for each of the objects in the list [Para 0108 - Feature clustering module 372 may map features of each of the UI components in the training samples to a data point in a feature space that may be a multi-dimensional space. A set of clusters may be formed in the feature space, where each cluster may correspond to a type of UI components. The inter-cluster variance (or distance) may be significant such that the UI components can be properly classified using these features].

As to dependent claim 8, Hermosillo and Kumar teach the method of claim 2.
Kumar further teaches: 
detecting a user selection at a location in the known instance;
detecting that a second instance of the user interface is generated for display in response to the user selection;
in response to detecting that the second instance is generated for display in response to the user selection, determining the location corresponds to a second object in the known instance;
in response to determining that the location corresponds to the second object in the known instance, determining a boundary of the second object in the known instance based on visual characteristics in the known instance [Para 0063 - Some UI components 134 may be clickable, selectable, or may otherwise take user input (e.g., user entry); Para 0069 -model generation system 102 may be configured to process and analyze a GUI screen image 104 to identify one or more user interface components included in the screen using, for example, contour detection techniques that can detect the boundaries of each of the UI components. Based on the boundaries of each of the UI components, the size and location of each UI component may be determined. The image within the boundaries of each UI component may be extracted and classified using a machine learning-based classifier, such as a support vector machine classifier, a convolutional neural network-based classifier].

As to dependent claim 9, Hermosillo and Kumar teach the method of claim 2.
Kumar further teaches: 
in response to detecting that the second instance is generated for display in response to the user selection, assigning a second operation to the second object, wherein the second operation corresponds to generating for display the second instance [Para 0074 - the one or more machine learning-based models may be used to generate GUI model 124; Para 0076 - model consumers 103 may be configured to generate one or more GUI implementations 110, 112, and 114 based upon GUI model 124. GUI implementations 110, 112, and 114 may each be based on information specified in GUI model 124. Since GUI model 124 is generated based upon designed GUI screen images 104, a GUI implementation generated based upon GUI model 124 may have the look and feel and the functionality as described in GUI screen images 104].

As to dependent claim 10, Hermosillo and Kumar teach the method of claim 2.
Kumar further teaches: 
labeling, using the control circuitry, a node for the known instance and a path featuring the node, wherein the application has an application architecture that includes a plurality of nodes corresponding to respective instances of the application and a plurality of paths, between the plurality of nodes, for navigating between the respective instances of the application; and
training, using the control circuitry, the model to determine the node and the path based on the labeled first image [Fig. 8, Para 0154 - UI component hierarchy 800 may be generated based on the clustering of the UI components and/or text content items, and may be used for determine an optimum layout for the GUI screen. In some embodiments, UI component hierarchy 800 may describe how UI components are hierarchically organized in the GUI screen as described above].


As to independent claim 12, the claim is substantially similar to claim 2 and is rejected on the same ground.

As to dependent claim 13, the claim is substantially similar to claim 3 and is rejected on the same ground.

As to dependent claim 14, the claim is substantially similar to claim 4 and is rejected on the same ground.

As to dependent claim 15, the claim is substantially similar to claim 5 and is rejected on the same ground.

As to dependent claim 16, the claim is substantially similar to claim 6 and is rejected on the same ground.

As to dependent claim 17, the claim is substantially similar to claim 7 and is rejected on the same ground.

As to dependent claim 18, the claim is substantially similar to claim 8 and is rejected on the same ground.

As to dependent claim 19, the claim is substantially similar to claim 9 and is rejected on the same ground.

As to dependent claim 20, the claim is substantially similar to claim 10 and is rejected on the same ground.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hermosillo in view of Kumar, further in view of Tunnell (US Patent Application 2017/0301015; hereinafter Tunnell).  

As to dependent claim 11, Hermosillo and Kumar teach the method of claim 2.
Hermosillo further teaches:
connecting a first device to a second device, wherein the application is implemented on the first device, wherein the artificial neural network is implemented on the second device [Para 0020 - computer system 101 may be connected (e.g., using a network) to other machines, such as image source 130 and workstation 134. In a networked deployment, computer system 101 may operate in the capacity of a server (e.g., thin-client server), a cloud computing platform, a client user machine in server-client user network environment, or as a peer machine in a peer-to-peer (or distributed) network environment];
receiving, at first input circuitry for the first device and second input circuitry at the second device, an input signal from a user input device [Para 0025 - The workstation 134 may include a graphical user interface to receive user input via an input device (e.g., keyboard, mouse, touch screen voice or video recognition interface, etc.).].
Hermosillo and Kumar do not appear to teach: 
mirroring the user interface on the first device and the second device; and 
However, Tunnell teaches in the same field of endeavor:
mirroring the user interface on the first device and the second device [Para 0040 - a user may cast or mirror the GUI and its settings from one or more devices to one or more other devices]; and 
It would have been obvious to one of ordinary skill in art, having the teachings of Hermosillo, Kumar and Tunnell at the time of filing, to modify the method of anatomy aware adaptation of graphical user interface disclosed by Hermosillo and a method for automating the development of a graphic user interface (GUI) for an application taught by Kumar to include the concept of mirroring UI from one device to another taught by Tunnell to allow a user to build a GUI for financial trading system using AI.
One of the ordinary skill in the art wanted to be motivated to include the concept of mirroring UI from one device to another taught by Tunnell to allow a user to build a GUI for financial trading system using AI.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pathapati et al. (US Patent 10,043,255) teaches a device receiving a request to visually compare the user interface information and the design information, and utilizing, based on the request, a trained machine learning model to visually compare the user interface information and the design information.
Sachdeva et al. (US Patent 10,175.697) teaches techniques for identifying and labeling distinct objects within 3-D images of environments in which vehicles operate, to thereby generate training data used to train models that autonomously control and/or operate vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176